*245ORDER
The Disciplinary Review Board having reported to the Court, recommending that ROBERT G. MAZEAU of HACKENSACK, who was admitted to the bar of this State in 1966, be publicly reprimanded for violation of RPC 3.3(a)(1) (knowingly making a false statement of material fact to a trial judge) and RPC 3.3(a)(5) (failure to disclose to the trial court a material fact with knowledge that the court may tend to be misled by such failure), and in consideration of discipline previously imposed on respondent, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and ROBERT G. MAZEAU is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.